Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145831                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  JOE HOLMES,                                                                                                         Justices
           Plaintiff-Appellee,
  v                                                                 SC: 145831
                                                                    COA: 303954
                                                                    WCAC: 10-000017
  ET4, INC. and PARK AVENUE PROPERTY
  & CASUALTY INSURANCE COMPANY,
              Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 2, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2013                    _________________________________________
           t0130                                                               Clerk